DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 1-11 are the same as those set forth in the previous Office action mailed on Sep. 24, 2021. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,961,337 B2. 
This rejection was adequately set forth in paragraphs 13-15 of the Office action mailed on Sep. 24, 2021 and is incorporated here by reference.


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/973,509.
This rejection was adequately set forth in paragraphs 16-19 of the Office action mailed on Sep. 24, 2021 and is incorporated here by reference.


Information Disclosure Statement

The information disclosure statement filed Dec. 3, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the “TW Rejection Decision” reference listed which is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed Dec. 3, 2021 also fails to comply with 37 CFR 1.98(b)(5) because it does not include a publication date.

Response to Arguments

Applicant’s arguments filed Dec. 21, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.

Applicant’s arguments with respect to the rejections under 35 U.S.C. §§ 112 and 102 are persuasive, and therefore these rejections have been withdrawn.



The terminal disclaimers submitted on Dec. 21, 2021 have been disapproved because the signer (Donghee Kang) is not named in a Power of Attorney (see the explanation below). Therefore, the double patenting rejections have been repeated above.

    PNG
    media_image1.png
    381
    880
    media_image1.png
    Greyscale


Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Sep. 24, 2021. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764